NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 18-2715
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                            ALSHAQAH TARIQ POWELL,
                                          Appellant
                                 ____________

                       On Appeal from United States District Court
                         for the Middle District of Pennsylvania
                           (M.D. Pa. No. 1-16-cr-00163-001)
                         District Judge: Honorable Yvette Kane
                                      ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    May 3, 2019

             Before: RESTREPO, PORTER, and FISHER, Circuit Judges.

                                  (Filed: May 22, 2019)
                                      ____________

                                        OPINION*
                                      ____________

FISHER, Circuit Judge.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Alshaqah Powell appeals the District Court’s order denying his motion to suppress

and its imposed sentence of 188 months’ imprisonment. We will affirm.

                                             I.

       Trooper David Long initiated a traffic stop on Interstate 81 after observing Powell

driving while wearing a white headphone over his left ear in violation of Pennsylvania

law.1 He informed Powell that it was against the law to drive with headphones on, but

explained that he would not ticket him for the violation.

       Trooper Long then asked Powell for his license and registration. Powell admitted

that he was not a licensed driver or the owner of the vehicle, which had a temporary

registration. Powell appeared nervous, and his hands were trembling as he handed the

officer his documentation. Trooper Long asked Powell about his travels and the vehicle’s

owner, and he noted that Powell’s answers to these questions changed during the

conversation.

       Trooper Long, believing he may have detected a marijuana odor,2 called for

backup and a drug canine, and Trooper Martin arrived about five minutes later. He, too,

asked Powell questions but did not smell marijuana.

       Approximately twenty-four minutes into the stop, Trooper Long asked Powell for

permission to search the vehicle, explained that he must answer with an unequivocal


1
 See 75 Pa. Const. Stat. Ann. § 3314(a).
2
 Trooper Long had a cold at the time, so he did not feel comfortable acting upon his
suspicion without a second opinion about whether there was an odor.

                                             2
“yes” or “no,” and described the purpose of the search. Powell agreed to the search and

completed a consent form. The search revealed bricks of heroin in the vehicle’s trunk.

       Powell was charged with possession with intent to distribute a controlled

substance and pled not guilty. He then filed a Motion to Suppress Physical Evidence,

which the District Court denied. Powell then entered a guilty plea, preserving his right to

appeal the denial of his suppression motion.

       At sentencing, the District Court considered the Probation Office’s Presentence

Investigation Report, which concluded that Powell was a career offender pursuant to the

U.S. Sentencing Guidelines and calculated his total offense level as 31, corresponding to

a range of 188 to 235 months’ imprisonment. Over Powell’s objection to this calculation

and other arguments, the District Court sentenced Powell to 188 months’ imprisonment

and imposed a $1600 fine.

                                              II.

       The District Court had jurisdiction to adjudicate and sentence Powell for his

offenses against the laws of the United States.3 We have jurisdiction to review the

District Court’s denial of Powell’s motion to suppress, as it is a final order,4 and to

review Powell’s sentence.5 We review the District Court’s findings of facts for clear




3
  18 U.S.C. § 3231.
4
  28 U.S.C. § 1291.
5
  18 U.S.C. § 3742.

                                               3
error and exercise plenary review over issues of law.6 Because Powell failed to raise his

procedural objections at the time of sentencing, we review those arguments for plain

error,7 and we review his substantive arguments for an abuse of discretion.8

                                              III.

       The District Court properly denied Powell’s motion to suppress and was both

procedurally and substantively sound in imposing its sentence.

                                              A.

       Powell argues that the heroin found in the vehicle should have been suppressed

because the traffic stop was not supported by reasonable suspicion and the stop was

unnecessarily prolonged, which Powell claims also caused him to involuntarily consent to

the search. We disagree on all counts.

       First, a traffic stop is legitimate and justified where the officer has “a

particularized and objective basis for suspecting” that a violation has occurred.9

Pennsylvania law prohibits driving a vehicle with either ear covered by a headphone.10

Though Trooper Long was unable to see Powell’s right ear from his vantage point, he



6
  United States v. Silveus, 542 F.3d 993, 999 (3d Cir. 2008) (citations omitted).
7
  United States v. Flores-Mejia, 759 F.3d 253, 259 (3d Cir. 2014) (en banc).
8
  United States v. Tomko, 562 F.3d 558, 567-68 (2009) (en banc).
9
  Heien v. North Carolina¸ 574 U.S. ___, 135 S. Ct. 530, 536 (2014) (quoting Navarette
v. California, 572 U.S. 393, 396 (2014)).
10
   75 Pa. Const. Stat. Ann. § 3314(a). The statute includes an exception if the driver is
using a headset for hands-free communications, in which case sound from the cellular
device must be provided through only one earphone. Id. § 3314(b).

                                               4
clearly observed a white headphone covering Powell’s left ear while driving, providing

sufficient justification for Trooper Long to believe that Powell was violating the law and

to execute a traffic stop.11

       Second, a traffic stop may not extend beyond the time necessary “to address the

traffic violation that warranted the stop,” which includes inquiries such as “checking the

driver’s license . . . and inspecting the automobile’s registration and proof of

insurance.”12 If, in the course of tending to the purpose of the stop, the officer acquires

reasonable suspicion that another crime has occurred or is about to occur, the stop may be

prolonged as necessary.13 Here, while completing the routine elements of any traffic

stop, Trooper Long discovered that Powell was driving without a license—a crime—and

came to suspect that there might be contraband in the vehicle.14 By asking for permission

to search the vehicle, Trooper Long promptly investigated his suspicions; he did not

unreasonably prolong the stop or detain Powell until he had no choice but to consent.15


11
   Trooper Long was not required to determine whether Powell’s behavior fell into a
permitted exception before making the stop. See Navarette, 572 U.S. at 403 (reiterating
that acting upon reasonable suspicion does not require “rul[ing] out the possibility of
innocent conduct” (internal quotation omitted)).
12
   Rodriguez v. United States, 135 S. Ct. 1609, 1614-15 (2015).
13
   See Arizona v. Johnson, 555 U.S. 323, 332 (2009).
14
   Trooper Long’s reasonable suspicions were born of Powell’s apparent nervousness, his
shaky hands, and his inconsistent and dubious answers to the troopers’ questions, as well
as the vehicle’s registration, which was only four days old.
15
   Powell’s argument that he did not voluntarily consent to the search is based solely on
his contention that the twenty-five-minute stop was unreasonably prolonged. Because we
find that the stop did not exceed a reasonable duration, the argument that his consent was
involuntary also fails.

                                              5
                                             B.

       Powell additionally argues that the District Court incorrectly found him to be a

career offender and made procedural and substantive errors in failing to consider all

relevant sentencing factors and arguments.

                                              1.

       Powell was sentenced as a career offender based on two prior convictions in New

Jersey for possession with intent to distribute a controlled substance.16 Powell asserts

that these convictions do not qualify as predicate offenses because New Jersey law17

criminalizes possession of more substances than federal law, and therefore does not

match the Sentencing Guidelines’ definition of a “controlled substances” violation.18

       However, this Court has held that where a controlled substances statute can be

violated by possession of different types of drugs and the length of the sentence is

affected by the specific drug in possession, the court should consider whether the

defendant was convicted of possessing a substance that federal law also prohibits to




16
   PSR ¶¶ 20, 28, 31, 32.
17
   N.J. Stat. Ann. § 2C:35-7.
18
   Powell also argues that the state convictions do not qualify as predicate offenses
because New Jersey’s definition of “possession” is broader than the Guidelines’
definition by including “constructive possession.” However, this argument is entirely
without merit, as it is well established that the federal definition of “possession” includes
both ownership and constructive possession. See, e.g., United States v. Garth, 188 F.3d
99, 112 (3d Cir. 1999); 3d Cir. Model Jury Instruction 6.21.841-1 (“To ‘possess’ a
controlled substance means to have it within a person’s control.”).

                                              6
determine whether the prior conviction is a predicate offense.19 Because both New Jersey

and federal law specifically list heroin, the drug possessed by Powell in each offense, as a

controlled substance, Powell’s prior convictions constitute predicate offenses and the

District Court properly sentenced Powell as a career offender.20

                                             2.

       Powell argues that the court erred both procedurally and substantively by failing to

consider his arguments that he should not be sentenced within the higher range calculated

on the basis of his career offender status21 and that doing so would create a disparity.22

       He is incorrect. The court directly addressed the increased sentencing range in

light of Powell’s repeated drug trafficking offenses, recognizing that “[t]he guideline

range is very high. It’s high for a reason. The conduct is that serious.”23 In reaching its

conclusion, the court acknowledged that Powell is “a good man, a good father, somebody




19
   United States v. Abbott, 748 F.3d 154, 159 (3d Cir. 2014) (citing Alleyne v. United
States¸ 570 U.S. 99 (2013)).
20
   See United States v. Henderson¸ 841 F.3d 623, 632 (3d Cir. 2016) (finding
Pennsylvania controlled substances statute a match with federal law where the drug
possessed in predicate offenses was considered a controlled substance under federal law).
21
   Powell refers to the Sentencing Commission’s recommendation that nonviolent, drug-
trafficking career offenders “should not categorically be subject to significant increases in
penalties required by the Career Offender directive.” App. at 234.
22
   In imposing sentences, courts must respond to any meritorious arguments that affect
sentencing, United States v. Ausburn¸ 502 F.3d 313, 328-29 (3d Cir. 2007), and give
meaningful consideration to the factors enumerated at 18 U.S.C. § 3553(a), Rita v. United
States, 551 U.S. 338, 356-58 (2007).
23
Ohio App. at 279.

                                              7
who is trying to do the right thing by his family,”24 but determined that, because of

Powell’s repeated criminal behavior, “[a] sentence at the lower end of the guideline

range” is necessary to “satisfy sentencing objectives and promote respect for the law,

adequately punish, and hopefully deter [Powell’s] behavior in the future.”25 The

sentencing court did not plainly err by failing to consider Powell’s arguments; to the

contrary, it specifically and properly explained the appropriateness of sentencing Powell

as a career offender in light of the crimes he committed and the mitigating factors.

       Powell also argues that the court failed to consider that his sentence would create a

disparity between himself and similarly situated defendants because only fifteen percent

of prisoners who fall into the same criminal history category as Powell are sentenced

within the steeper range imposed by their career-offender statuses. However, this type of

comparison is insufficient to present a meritorious disparity argument.26 To prove a

sentencing disparity, a defendant must show that the allegedly similarly-situated

prisoners’ specific circumstances parallel his own.27 Powell’s statistical example does

not account for the crimes actually committed by the defendants or the details of their
24
Ohio App. at 279.
25
   App. at 279.
26
   This evidence also directly contradicts Powell’s assertion that the sentencing court
abused its discretion, which requires a showing that “no reasonable sentencing court
would have imposed the same sentence on that particular defendant for the reasons the
district court provided.” Tomko, 562 F.3d at 568. By Powell’s own account, fifteen
percent of sentencing courts would have imposed the same sentence.
27
   United States v. Charles, 467 F.3d 828, 833 & n.7 (3d Cir. 2006).

                                             8
criminal and personal backgrounds. As such, Powell failed to present a meritorious

argument that, procedurally, the sentencing court was required to consider or that,

substantively, could “overcome the high level of deference we accord sentencing

judges.”28

                                              IV.

          The District Court properly denied Powell’s motion to suppress, and its sentence

was procedurally and substantively reasonable. We will therefore affirm.




28
     Id. at 833.

                                               9